

OPTION AGREEMENT


This OPTION AGREEMENT (this “Agreement”) is made and entered into as of December
24, 2009 by and between PA LLC, a Delaware limited liability company (the
“Company”) with an address at 1901 South Harbor City Blvd., Suite 300,
Melbourne, Florida 32901, and Congoo, LLC, a Delaware limited liability company
(“AdBlade”).


RECITALS


WHEREAS, AdBlade has licensed certain technology from the Company and, in
accordance therewith, will be marketing such technology to parties (such
parties, “Potential Customers”) who may be interested in becoming potential
sublicensees to commercially utilize the licensed technology to plan, construct
and operate facilities for the growth and harvesting of micro-crops for the
production of oil and biomass, and who are capable of planning, constructing,
and operating such facilities (such facilities, “Units”); and


WHEREAS, the Company desires to commit to purchase from AdBlade the right to
market and directly license its technology to any and all qualified Potential
Customers in Egypt, pursuant to the terms and conditions hereof (the “Potential
Customer List”).


AGREEMENT


NOW THEREFORE, in consideration of the mutual promises contained herein and for
other good and valuable consideration the sufficiency of which is hereby
acknowledged, the Company and AdBlade hereby agree as follows:
 
1.           Option.    AdBlade shall be entitled, in its sole discretion, to
sell to the Company, and the Company shall be obligated to purchase, the
Potential Customer List, for a purchase price of two million dollars
($2,000,000) (the “Option”); provided, however, that such Potential Customer
List contains no less than three (3) qualified Potential Customers.  The
qualification criteria for a Potential Customer shall include the Potential
Customer’s capability for licensing the rights to plan, construct, and operate a
Unit or Units from the Company (the “Criteria”).  The Option may only be
exercised after June 15, 2010, and prior to January 31, 2011, unless otherwise
agreed between the parties (the “Option Period”).


2.           Procedure for Exercise.  In the event that AdBlade desires to
exercise the Option, it shall deliver written notice of such election to the
Company during the Option Period at the Company’s address as listed above,
Attn:  David Szostak.  AdBlade shall promptly thereafter (and in no event later
than five (5) business days thereafter) deliver the names of the qualified
Potential Customers and all information in its possession regarding such
Potential Customers and such Potential Customers’ capability for licensing the
rights to plan, construct, and operate a Unit or Units from the Company, along
with a written report summarizing the activities conducted by AdBlade with
respect to any such assigned Potential Customers.  After receipt thereof, the
Company shall deliver, or cause to be delivered, two million dollars
($2,000,000) by check or wire transfer of immediately available funds to an
account designated in writing by AdBlade.

 
 

--------------------------------------------------------------------------------

 


3.           Continuing Rights and Obligations.  In the event that AdBlade
exercises the Option, then AdBlade (i) will provide transition assistance to
Company by providing relevant account information regarding the Potential
Customers, and (ii) shall not continue to directly market, for its own or any
other party’s benefit, the licensed technology to any qualified Potential
Customers on the Potential Customer List.


4.           Term.  This Agreement shall be effective as of the date hereof and
shall continue in effect until January 31, 2011.


5.           Miscellaneous.         This Agreement shall be governed by and
construed in accordance with the laws of the state of New York, USA and the
parties irrevocably and unconditionally submit to the jurisdiction of the courts
of New York.  Other than as may be expressly set forth herein, this Agreement
shall not be construed as creating any rights or obligations other than those
expressly set forth herein.  This Agreement (including any attachments hereto),
and any other documents executed in connection herewith by authorized
representatives of the parties, contain the entire agreement between the parties
relating to the subject matter contained herein, and supersede all prior or
contemporaneous agreements, written or oral, with respect thereto.  This
Agreement may be executed in counterparts, each of which shall be an original,
but which counterparts shall together constitute one and the same
instrument.  Facsimile or scanned pdf copies of such signature pages shall be
deemed originals.  This Agreement shall inure to the benefit of, and shall be
binding upon, the successors and assigns of the parties; provided, however, that
neither party shall assign any right herein or delegate any duties without the
prior written consent of the other party.  Failure of either party hereto to
enforce any of the provisions of this Agreement or any rights with respect
thereto shall in no way be considered to be a waiver of such provisions or
rights or in any way affect the validity of this Agreement.  In the event that
any provision of this Agreement is held to be invalid, void or illegal by any
court of competent jurisdiction, then the court making such determination may
reduce the obligations so as to be enforceable according to applicable law and
enforce such obligations as reduced.  The remaining provisions of this Agreement
shall be enforced according to their terms


[REMAINDER OF PAGE INTENTIONALLY BLANK]
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this OPTION AGREEMENT as of
the date set forth in the first paragraph hereof.
 
COMPANY:
 
ADBLADE:
     
PA LLC
 
CONGOO, LLC
     
By:
/s/ Ottmar Dippold  
By:
/s/ Ash Nashed
Name:
Ottmar Dippold  
Name:
Ash Nashed
Title:
     
Title:
   

 
 
 

--------------------------------------------------------------------------------

 